           Case 1:21-cv-00122-AWI-GSA Document 14 Filed 04/15/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                               1:21-cv-00122-AWI-GSA-PC
12                                                ORDER DENYING PLAINTIFF’S MOTION
                   Plaintiff,                     FOR RECONSIDERATION
13                                                (ECF No. 13.)
           vs.
14
     ALLISON, et al.,
15
                 Defendants.
16

17

18

19   I.     BACKGROUND
20          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
21   action pursuant to 42 U.S.C. § 1983. On March 8, 2021, Plaintiff’s application to proceed in
22   forma pauperis was denied under 28 U.S.C. § 1915(g) and this case was dismissed without
23   prejudice to re-filing the case with payment of the filing fee. (ECF No. 8.)
24          On March 10, 2021, Plaintiff filed a request to re-file the complaint in this action subject
25   to the Southern District’s pre-filing order calling Plaintiff vexatious. (ECF No. 10.) On March
26   30, 2021, the court denied Plaintiff’s request. (ECF No. 12.)
27          On April 12, 2021, Plaintiff filed a motion for reconsideration of the court’s March 30,
28   2021 order. (ECF No. 13.)

                                                     1
            Case 1:21-cv-00122-AWI-GSA Document 14 Filed 04/15/21 Page 2 of 3



 1   II.    MOTION FOR RECONSIDERATION
 2          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
 3   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
 4   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
 5   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
 6   opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
 7   Civ. P. 60(b). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
 8   injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
 9   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
10   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
11   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
12   Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
13   to exist which did not exist or were not shown upon such prior motion, or what other grounds
14   exist for the motion.”
15          “A motion for reconsideration should not be granted, absent highly unusual
16   circumstances, unless the district court is presented with newly discovered evidence, committed
17   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
18   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
19   and citations omitted, and “[a] party seeking reconsideration must show more than a
20   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
21   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
22   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
23   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
24   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
25   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
26   III.   PLAINTIFF’S MOTION
27          Plaintiff requests the court to reconsider its order denying Plaintiff’s request for leave to
28   re-submit the complaint for this action, subject to the pre-filing order issued by the Southern

                                                     2
             Case 1:21-cv-00122-AWI-GSA Document 14 Filed 04/15/21 Page 3 of 3



 1   District of California in case no. 18-cv-0326-AJB-WVG (So. Dist. Cal. 2019); Hammler v.
 2   Alvarez.” (ECF No. 10.) Plaintiff asserts that in refiling this case he intended to pay the filing
 3   fee and now seeks to do so.
 4   IV.      DISCUSSION
 5            As discussed above, this case was dismissed on March 8, 2021, without prejudice to re-
 6   filing the case with payment of the filing fee. (ECF No. 8.) This case is now closed. In the
 7   court’s order dismissing this case Plaintiff was not granted leave to re-open this case. The order
 8   allows Plaintiff to “re-file[] the case with submission of the $402.00 filing fee.” (Id. at 2 ¶ 3.)
 9   Plaintiff is not precluded from filing a new case bringing the claims Plaintiff brought in this case,
10   however it must be accompanied with payment of the filing fee.
11            Plaintiff indicates that he wishes to pay the $402.00 filing fee and that “funds have been
12   secured.” (ECF No. 13 at 1:25.) If this is so and Plaintiff wishes to reinstate this case he
13   should file a new Complaint commencing a new case, accompanied with payment of the
14   $402.00 filing fee. The new Complaint should not refer to case number 1:21-cv-00122-AWI-
15   GSA-PC. The Clerk will assign a new case number.
16            Plaintiff has not set forth facts or law of a strongly convincing nature to induce the court
17   to reverse its prior decision.      Therefore, based on the foregoing, Plaintiff’s motion for
18   reconsideration shall be denied.
19   V.       CONCLUSION
20            Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion for
21   reconsideration, filed on April 12, 2021, is DENIED.
22
     IT IS SO ORDERED.
23

24         Dated:   April 15, 2021                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                       3
